      Case 4:19-cv-00037-KGB Document 24 Filed 07/18/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION


KASEY FOX, Individually and on                                         PLAINTIFFS
Behalf of All Others Similarly Situated


vs.                         Case No. 4:19-cv-37-KGB


TTEC SERVICES CORP.                                                   DEFENDANT


                  CONSENT TO JOIN COLLECTIVE ACTION


       I am or was employed by TTEC Services Corp. on or after January 17, 2016,
as an hourly-paid customer service representative. I understand that a lawsuit is
being brought against Defendant under the Fair Labor Standards Act (FLSA) for
overtime compensation and other relief. As a current or former employee of
Defendant, I consent to becoming a party-plaintiff to this lawsuit, to be represented
by Sanford Law Firm, PLLC, and to be bound by any settlement of this action or
adjudication of the Court.
       I declare under penalty of perjury that the foregoing is true and correct.



                                                 MARVIN NEWSOM


Date: July 18, 2019




/s/ Josh Sanford
Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
